             Case 3:21-cv-00173-KC Document 3-4 Filed 07/30/21 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                  EL PASO DIVISION


 UNITED STATES OF AMERICA,


                     Plaintiff,

         v.                                            Case No. 3:21-cv-173

 THE STATE OF TEXAS and GREG
 ABBOTT, in his official capacity as Governor
 of the State of Texas,


                     Defendants.


       [PROPOSED] TEMPORARY RESTRAINING ORDER OR PRELIMINARY
                            INJUNCTION

        This matter comes before the Court on the United States’ Emergency Motion for a

Temporary Restraining Order or Preliminary Injunction (Motion). Upon consideration of the

Complaint, the Motion, and the respective declarations of Brian S. Hastings, Chief Patrol Agent

of the Rio Grande Valley (RGV) Sector, U.S Border Patrol (Border Patrol), U.S. Customs and

Border Protection (CBP); Russell Hott, Assistant Director for the Custody Management Division

(CMD), U.S. Immigration and Customs Enforcement (ICE), Enforcement and Removal
Operations (ERO); and Jallyn Sualog, Deputy Director, Office of Refugee Resettlement (ORR),

U.S. Department of Health and Human Services (HHS); the Court finds as follows:

        1.      This Court has jurisdiction over the subject matter of this case, there is good cause

to believe it will have jurisdiction over all the parties, and venue in this district is proper.

The United States is likely to prevail on its claims that Texas Governor Greg Abbott’s “executive

order No. GA-37 relating to the transportation of migrants during the COVID-19 disaster,”

issued on July 28, 2021 (the executive order), violates the Supremacy Clause of the U.S.
            Case 3:21-cv-00173-KC Document 3-4 Filed 07/30/21 Page 2 of 2




Constitution because (1) it conflicts with, and poses an obstacle to, federal immigration law; and

(2) it directly regulates the federal government’s operations.

       2.      The executive order causes irreparable injury to the United States and to

individuals whom the United States is charged to protect, jeopardizing the health and safety of

non-citizens in federal custody, risking the safety of federal law enforcement personnel and their

families, and exacerbating the spread of COVID-19.

       3.      The balance of equities and the public interest also favor the United States.

       Accordingly, IT IS HEREBY ORDERED that, pursuant to Federal Rule of Civil

Procedure 65, the United States’ Emergency Motion for a Temporary Restraining Order or

Preliminary Injunction is GRANTED.

       IT IS FURTHER ORDERED that Defendants, their agents, officers, and employees, and

all other persons and entities in active concert or participation with them, are enjoined, pending a

hearing on the United States’ application for a preliminary injunction, from taking any action to

enforce the executive order.

       IT IS FURTHER ORDERED this temporary restraining order shall remain in force until

the ____ day of ____________________, 2021, or until such later date as may be extended by

the Court or agreed upon by the parties. Pursuant to Federal Rule of Civil Procedure 65(d), the

parties shall appear telephonically before this Court on ____________________, ____ 2021 for

a hearing to show cause, if any, why the preliminary injunction requested by the United States

should not be granted. Defendants shall serve and file any response to the application for a

preliminary injunction on or before ____________________, ____ 2021, and the United States

shall serve and file any reply on or before on ____________________, ____ 2021.

       SO ORDERED, this the ____ day of ____________________, 2021.




                                              _________________________________
                                              UNITED STATES DISTRICT JUDGE




                                                 2
